UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6861


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONNELL DEAN BENSON, a/k/a Dizzy

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:11-cr-00122-D-1)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnell Dean Benson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donnell Dean Benson appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have reviewed the record and

find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016)

(reviewing district court’s decision whether to reduce sentence under § 3582(c)(2) for

abuse of discretion). Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2